       Case 1:19-cv-00104-RBW Document 32 Filed 03/26/21 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                  )
 NORRIS WILIAMS,                  )
                  Plaintiff,      )
       v.                         ) Civ. A. No. 19-0104 (RBW)
                                  )
 U.S. DEPARTMENT OF JUSTICE       )
 ________________________________ )

                DEFENDANT’S MOTION FOR EXTENSION OF TIME
                   TO FILE SUMMARY JUDGMENT MOTION


        Defendant, United States Department of Justice (“Defendant”), pursuant to Rule 6(b)(1) of

the Federal Rules of Civil Procedure, respectfully requests extension of time of 45 days until May

10, 2021. This is Defendant’s first request for an extension of the deadline for its motion for summary

judgment. The requested extension is made in good faith and, although regrettably occasioning

delay, is not made for that purpose. Because of Plaintiff’s status, Defendant was unable to meet and

confer so as to solicit his consent to the motion. The motion is supported by good cause.

        Despite its diligent efforts, Defendant is unable to meet the current deadline for submission

of its motion for summary judgment. The ordinary press of a workload that includes approximately

90 active cases has been made considerably more difficult by the circumstances of the COVID-19

pandemic. Working remotely has increased the time to meet virtually every obligation and deadline.

Collaborating is far more cumbersome. Cases such as this which involve material transmitted by

mail poses great difficulties as mailed materials rarely make their way to counsel. Technology issues

multiplied by the presence of far more users on networks designed for far fewer are regular

occurrences and absorb extra hours each week to resolve – especially since the same number of IT

staff are attempting to cover far more service calls than ever. Because none of the responsibilities

for briefing motions and appeals subside, their cumulative effect merely raises the ever-burgeoning


                                                  1
       Case 1:19-cv-00104-RBW Document 32 Filed 03/26/21 Page 2 of 4



        In addition to these problems, undersigned counsel unfamiliarity with the above-captioned

matter, as well as its paper transfer to counsel during a pandemic, has proved difficult. Among other

things, until recently counsel had not managed to connect with agency counsel. The recent presence

of another incarcerated pro se FOIA case captioned Williams v. Department of Justice – since

dismissed – did not help matters.

        Because of the procedural posture of the case, including the recent revival of the case at a

time that undersigned counsel was distracted by multiple competing dispositive motions, the new

briefing schedule went unnoticed for some time. Counsel has a dim recollection of seeing the notice

and making a note to investigate why Williams was being reinstituted. But with no pressing deadline

appearing, followup was regrettably left to another time and ultimately lost to the press of other

matters. By the time counsel had occasion to return to investigate – both to learn which Williams

case and to drill down into the attachment to reveal a briefing schedule – there was insufficient time

to prepare the declaration and Vaughn index, once agency counsel was identified.

        Counsel regrets not having sought relief from the deadline sooner and can only add that the

date and time of the request is a sign of the difficulty meeting deadlines in a time of increasing

obligations and diminishing resources. Indeed, although this relatively brief motion – briefly delayed

in deference to reply brief due on March 26, 2021 – was commenced in sufficient time to be made

within the midnight filing deadline, a loss of VPN access and subsequent delay in reconnecting has

resulted in the deadline passing.

        For these reasons, Defendant respectfully requests an extension of 60 days, until May 25,

2021, to file its motion for summary judgment. 1




1
  Although Monday, May 24, 2021 is the 60th day from the current deadline, in light of new procedures in the
Civil Division of the United States Attorney’s Office that require a second-level review by the Acting Chief,
Monday filings have become fraught with challenges.
                                                      2
      Case 1:19-cv-00104-RBW Document 32 Filed 03/26/21 Page 3 of 4

Dated: March 25, 2021


                                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                                    Acting United States Attorney

                                                    BRIAN P. HUDAK
                                                    Acting Chief, Civil Division

                                                    /s/ John Moustakas
                                                    John Moustakas, D.C. Bar No. 442076
                                                    Assistant United States Attorney
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-2518
                                                    john.moustakas@usdoj.gov

                                                    Counsel for Defendant


                              CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that service of the foregoing Motion has been made by first-
class mail on March 26, 2021, to:
NORRIS WILLIAMS
R33221-018
FCI COLEMAN MEDIUM
P.O. Box 1032
Coleman, FL 33521-1032

Pro se Plaintiff

                                     /s/ John Moustakas
                                     John Moustakas
                                     Assistant United States Attorney




                                            3
          Case 1:19-cv-00104-RBW Document 32 Filed 03/26/21 Page 4 of 4

                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                  )
 NORRIS WILIAMS,                  )
                  Plaintiff,      )
       v.                         ) Civ. A. No. 19-0104 (RBW)
                                  )
 U.S. DEPARTMENT OF JUSTICE       )
 ________________________________ )

                                     (PROPOSED) ORDER

          Upon consideration of Defendant’s Motion for Extension of Time, and the entire record

herein, it is hereby

          ORDERED that, for good cause shown, the Motion is GRANTED and the current

Summary Judgment briefing schedule shall be amended as follows:

 Filing                                                                             Proposed New
                                                                                       Deadline
 Defendant’s Motion for Summary Judgment                                          May 24, 2021
 Plaintiffs’ Opposition to Defendant’s Motion for Summary Judgment and Cross-     July 5, 2021
 Motion for Summary Judgment, if any
 Defendant’s Reply in Support of Summary Judgment and Opposition to Plaintiffs’   August 2, 2021
 Cross-Motion for Summary Judgment, if one is filed
 Plaintiffs’ Reply in Support of Cross-Motion for Summary Judgment, if one has    August 30, 2021
 been filed

Dated:

                                                  __________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                                   4
